ORDER
This case came before the court for oral argument December 2,1991 pursuant to an order which had directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, this court is of the opinion that the charge of disorderly conduct based upon the verbal statements of the respondent did not meet the standards of “fighting words” as those standards have been set forth in Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 (1942); State v. McKenna, 415 A.2d 729 (R.I.1980); State v. Authelet, 120 R.I. 42, 385 A.2d 642 (1978).
Consequently the respondent’s appeal is sustained. The case may be remanded to the Family Court with directions to enter an adjudication of acquittal in favor of the respondent.